        Case 1:12-cr-00798-LAP Document 165 Filed 05/20/21 Page 1 of 2




                 THE LAW OFFICES OF SAEID B. AMINI
            District of Columbia, Florida, Maryland, New York, Ohio
                     SAEID B. AMINI, PH.D., MBA, JD, LL.M.
                Adjunct Professor, George Washington University
                           __________________________
730 24th Street, NW      sbajd98@yahoo.com                   202-965-8887(O)
Suite One                sbajd98@gwu.com                     202-965-4446 (f)
Washington, DC 20037 profaminilaw.com                        202-306-9444 (C)
_____________________________________________________________________________

                                                             May 20, 2021
The Honorable Loretta Preska
Senior United States District Judge
Southern District of New York
United States Court House
500 Pearl Street
New York, NY 10007

                     Re: United States v. Olangian
                         12 CR 798 (LAP)
Dear Judge Preska,

I am representing Mr. Reza Olangian in a limited scope dealing with the conditions of his
incarceration and helping him to prepare a 2255 petition. Presently, Mr. Olangian is
serving his sentence at a BOP facility located in Victorville, California.

When Mr. Olangian was at MCC-NYC, he had compiled the discovery materials related
to his case in 69 DVDs.1 Since many of these DVDs (Nos. 23-54), were not viewable
through the discovery computers at the MCC-NYC, with an Order of this Honorable
Court, he was provided with a laptop computer that allowed him to review all the DVDs.
When Mr. Olangian moved to the current BOP facility, his laptop was taken away from
him.

While Mr. Olangian can access some the materials on the BOP computers, he has not
been permitted to save these files on a flash drive so he can share them with the
undersigned and other attorneys who are helping him in the preparation of the Title 28
U.S.C. 2255 petition. The facility management would permit this upon an Order of this
Honorable Court.



1
 These DVDs contain evidence on ineffectiveness assistance of trial counsel, and over
2500 printed legal papers including over 500 pages of typed legal papers prepared by Mr.
Olangian as part of his 2255 petition.
          Case 1:12-cr-00798-LAP Document 165 Filed 05/20/21 Page 2 of 2




Page -2-
The Honorable Loretta Preska
Senior United States District Judge


Accordingly, Mr. Olangian is seeking an Order enabling him to copy the content of these
DVDs onto a flash drive that the undersigned has already mailed to him. 2

In light of the foregoing, Mr. Olangian is seeking Your Honor’s intervention in making
sure that the Victorville BOP facility allows him to copy the contents of the DVDs to a
flash drive for the purpose using the materials in preparation of the 2255 petition.

Thank you.

Sincerely,

/s/ Saeid B. Amini

Saeid B. Amini, Esq.

cc:      Mr. Reza Olangian           Via First Class USPS
         BOP # 91980-054
         FCI Victorville Medium I
         FEDERAL CORRECTIONAL INSTITUTION
         P.O. BOX 3725
         ADELANTO, CA 92301




                              Counsel's request that Mr. Olangian be
                              granted permission to copy the contents of
                              the DVDs onto a flash drive to prepare Mr.
                              Olangian's 2255 petition is GRANTED. SO
                              ORDERED.
                                                           6/21/2021




2
    These DVDs do NOT contain "protective" materials.
